Norton, J.
In this case the petition alleges, in substance, that defendant was, on the 6th day of May, 1872, sheriff of Morgan county, and that, as such sheriff, he sold on said day to plaintiff, the east half of south-west quarter of section 17, in township 42, range 16, that said land was sold by order of the circuit court of Boone county, for partition at the suit of Robert Maples et ah, against Neppy Jeffries, et ah, and that plaintiff became the purchaser thereof at the price and sum of $450; that plaintiff paid defendant one-half the purchase price at the time of sale, and on the 10th of May, 1873, paid the remainder of the purchase money to defendant who then gave plaintiff a re*559eeipt in full for the same; and undertook in writing, to make plaintiff a deed to said lands, at the next August term of the Morgan circuit court; that plaintiff in pursuance of said agreement, entered upon said lands and made improvements thereon to the value of $1,600 ; that he had repeatedly demanded of defendant the deed, and that he refused and still refuses to execute the same; that by reason thereof plaintiff is injured, and has sustained damages iu the sum of $2,000. The answer of the defendant denies the allegations of the petition, and sets up that he only sold the interest of the parties to the partition proceeding, which was an undivided half interest in said land, and that he had delivered to plaintiff a deed therefor. The replication denied the new matter set up in the answer. On the trial plaintiff obtained verdict and judgment for $225.
"We are asked to reverse the judgment on the grounds that the petition will not support the judgment, and that the court erred in giving improper and refusing proper instructions and in receiving illegal evidence. The petition, which is substantially stated above, appears to be founded upon the following agreement of defendant:
“ Received of J. B. Lusk, two hundred and forty-seven dollars and fifty cents, balance, and in full payment for the E. one-half of the S. W. one-fourth Section 17, township 42, range 16, for which I am to make deed at the next August term of the Morgan circuit court.
John Briscoe, Sheriff Morgan County
It also appears from the petition that the land was sold by defendant as sheriff to plaintiff at a judicial sale. When a sale was made under the circumstances alleged in the petition, upon the payment of the purchase money, the legal duty of the defendant to execute to plaintiff a deed, arose. The receipt given and read in evidence may be regarded as merely putting in the'hands' of plaintiff the evidence that .he had paid-the full purchase price for the land, and was entitled to a deed. Partition sales, when ordered, are to be made by the officer charged with the duty of making *560them in the same manner as sales under execution, and when a purchase!’ at such sale pays the purchase price, it is the duty of the sheriff to execute and deliver to the purchaser a deed conveying the interest of the parties to the partition proceeding. Ilis refusal to execute the deed, under such circumstances,'would subject him to an action by the purchaser, but, unless special damages are alleged and proved, his recovery would be but nominal. If, for instance, the purchaser should resort to a proceeding by mandamus to compel the officer to execute a deed, the expense thus incurred, if alleged and proved, could be recovered. The petition in this case alleges no special damages, and, as a party must recover on the case made in his petition, we think the court erred in not instructing the jury that plaintiff could only recover nominal damages. As this judgment will be reversed for the reason indicated, and may be re-tried on a petition setting up the facts of the case, it may be well to observe that the evidence shows that by virtue of the order of sale made by the circuit court in the partition suit, the sheriff was only empowered to sell an equal undivided interest of one-half of the eighty acre tract in question. It further shows that defendant, as sheriff', did advertise and sell the whole tract, instead of half of it, and that plaintiff became the purchaser, and that this fact was reported by him to the Boone circuit court, and that plaintiff'had paid the full purchase price for said land.
If the facts above stated had constituted the foundation of plaintiff’s cause of action, and he had framed his petition upon them, his right to recover as against the officer, we think would be clear; for whilst an order or a judgment of a court of competent jurisdiction will protect an officer in executing its mandates, in a legal and proper way, it will not shield or protect him in recklessly and wantonly injuring others. “An officer, armed with legal process, may execute it in such a manner as to make himself a trespasser.” Dunbar v. Weightman, 51 Mo. 432.
*561In conducting sales of property under execution, much discretion is allowed the officer, but he is bound to execute it honestly as well as soundly, and if any party is injured by his misconduct, whether it be the result'of ignorance or corruption, he is amenable to the party injured in damages. Kean v. Newell, 1 Mo. 754. It is said in Gwynne on Sheriffs, p. 569, that “ the general rule may be stated to be that, whenever a sheriff is guilty of an act under color of his office, directly affecting the rights of parties not named in his precept, they have a remedy against him.” It is also provided in 1 Wag. Stat. Sec. 66, p. 615, as follows: “Persons injured by the neglect or misfeasance of any officer, may proceed against such principal, or any one of his securities, jointly or severally, in any proceeding authorized by law, against such officer, for official neglect or injury.”
The act of the defendant in advertising and selling the whole of an eighty acre tract of land, when the mandate of the court was that he should sell only an equal undivided interest of one-half, was either neglect or misfeasance, or both, and undoubtedly renders him liable, on a proper case, made in a petition, for such injury as resulted from his neglect. If by such neglect, plaintiff, without knowledge of the want of authority on the part of the officer, suffered loss, he could recover by way of damages to the extent of such loss.
Judgment reversed and cause remanded by the concurrence of the other Judges. Reversed.